DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends on claim 3 and appears to be conflicting with claim 3. Claim 3 specifies the location of the positive and negative tabs “are on the same end face of the laminate perpendicular to the laminating direction.” Claim 4 specifies that the positive and negative electrode tabs are arranged on different sides of the laminate in a direction perpendicular to the laminating direction. It is unclear how the electrode tabs can be on the same end face but also on different sides of the battery laminate. In view of the 112B, the examiner will interpret claim 4 to be a different embodiment wherein the tabs are on opposite sides and does not depend from claim 3 rather claim 1. Applicant is encouraged to further distinguish the limitations of claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US 2020/0067126 A1).
	
Regarding claim 1, Han teaches a solid state battery cell, comprising:
a laminate including a positive electrode layer, a negative electrode layer, and a solid electrolyte layer present between the positive electrode layer and the negative electrode layer (Han [0094] electrode stack 205 having a positive electrode 211, a solid electrolyte 210 and a negative electrode 209; Figure 7; electrode stack 205 being equivalent to the electrode stacks 702);
a positive electrode tab connected to the positive electrode layer (Han [0008] conductive leads are in electrical contact with the positive and negative electrodes and tabs);
a negative electrode tab connected to the negative electrode layer (Han [0008] conductive leads are in electrical contact with the positive and negative electrodes and tabs); and
a pair of conducting clamping plates clamping the laminate from both sides in a laminating direction of the laminate (Han Figure 7, [0103] pressure element 705 provides pressure to the can cells 702 and the pressure element 705 can be a metal spring), wherein
one of the pair of clamping plates is electrically connected to the positive electrode tab, and the other clamping plate is electrically connected to the negative electrode tab (Han Figure 7, elements 701/703 appear to be a lead portion that is equivalent to the conductive lead 501).

Regarding claim 3, Han teaches all the claim limitations of claim 1. Han further teaches wherein the positive electrode tab and the negative electrode tab are arranges on the same end face of the laminate perpendicular to the laminating direction (Han Figure 4 and 6; tabs extend out past the laminate and are perpendicular to the laminating direction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2020/0067126 A1) as applied to claim 1 and 3 above, and further in view of Kim et al. (US 2012/0052341 A1).

Regarding claims 4 and 5, Han teaches all the claim limitations of claim 3 and 1 respectively. Han teaches wherein the positive and negative electrode tabs extend in the same direction as each other, however, fails to teach wherein the positive electrode tab and the negative electrode tab are arranged on opposite end face of the laminate.
It is the examiners opinion that a skilled artisan could rearrange the battery tabs such that the positive and the negative electrode tabs are arranged on opposite end faces and thus would be an obvious rearrangement of the battery tabs, even if not claim 4 would be obvious in view of Han and Kim.

Kim discloses a rechargeable battery in which electrode tabs extend in opposite directions of the battery laminate as seen in Figure 7. Kim is analogous with Han as Kim discloses a common structure of a secondary battery that is known in the art and thus can be used within Kim’s battery. The configuration of the positive and negative electrode tabs can be changed without affecting the function of the battery.
Therefore, it would have been obvious before the effective filing date to rearrange the tabs of Han such that the positive and negative electrode tabs extend on opposite end faces of the battery laminate. This is a simple rearrangement of the tabs of Han and is shown in the battery of Kim. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 6, modified Han teaches all the claim limitations of claim 5. Han further teaches wherein each of the positive electrode tab and the negative electrode tab is arranged to extend over the laminate in a direction perpendicular to the laminating direction when in plan view (Han modified Figure 7 below, tabs extend over a portion of the laminate in a direction perpendicular to the laminating direction).

    PNG
    media_image1.png
    414
    656
    media_image1.png
    Greyscale


Regarding claims 7-9, Han and modified Han teaches all the claim limitations of claim 1, 3 and 5. Han teaches wherein a solid state battery contains multiple electrode stacks 702, however, fails to teach wherein a plurality of batteries are arranged parallel to each other in the laminating direction and wherein the positive electrode tab and the negative electrode tab are electrically connected to the positive or negative electrode tab of adjacent battery cells via the clamping plates.

Kim discloses a rechargeable battery having multiple battery cells adjacent to one another making up the battery module. Kim is analogous with Han as Kim discloses a common structure of a secondary battery that is known in the art and thus can be used within Kim’s battery. Kim teaches wherein multiple electrode assemblies are adjacent and electrically connected to one another (Kim Figure 4 and 6 [0079], [0088] and [0059]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to add in multiple electrochemical cells 700 of Han that are electrically connected to one another. The addition of more electrochemical cells is known in the art to increase the capacity of the battery module; therefore, the addition of more electrochemical cells being connected in series is an obvious modification that can be optimized to achieve a desired output capacity.

Regarding claim 10, modified Han teaches all the claim limitations of claim 7. Han fails to teach a conductive spacer capable of adjusting positions of the solid state battery cells in the laminating direction, wherein the clamping plates adjacent to each other are connected via the spacer.
Kim discloses a rechargeable battery having multiple battery cells adjacent to one another making up the battery module. Kim is analogous with Han as Kim discloses a common structure of a secondary battery that is known in the art and thus can be used within Kim’s battery. Kim teaches wherein ribs 618 and 619 are interposed between electrode assembly bonding portions 63 and 65 and between 64 and 66 to support the negative current collecting lead tab 31 and to provide mechanical rigidity to the retainer and connect a plurality of rechargeable batteries in series (Kim Figure 6, [0006] [0079] and [0088]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to incorporate the ribs 618 and 619 of Kim between the lead portion tabs of adjacent electrochemical cells  of Han such that the electrode stacks of adjacent cells are electrically connected to one another such as in series such that the electrode assembly of multiple cells can be bonded and electrically connected to provided mechanical rigidity to the electrochemical cells  within the battery module.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   the structure of claim 2 is not taught in the prior art and would not be rendered obvious through a simple modification. The structure of the clamping plate including a conductive support plate that supports a face of the laminate and the conductive holding member that holds the laminate and the support plate in the laminating direction and  while being electrically connected to the positive and negative electrode tabs is not seen in the prior art. Han’s pressure element 705 does not teach nor render obvious the clamping plate containing a support plate nor holding member that is electrically connected to the electrode tabs. A skilled artisan would have no teaching, motivation, nor suggestion to modify the pressure element of Han to read on the structure of claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728